ON REHEARING.
Per Curiam.
Counsel filed a motion asking a further order in this cause; i. e., that a mandamus issue requiring the village board to convene and approve the application for a wholesaler’s license, and that relator have two weeks thereafter within which to file a satisfactory bond, procure its approval, and file the same. A rehearing was had.
The relief asked by the prayer of the petition in the circuit court was that a mandamus issue to compel the village council to approve the ‘ ‘ application and bonds ” and the clerk to certify to such approval. Apparently the cause was there litigated upon the question of the validity of the ordinance, and the authority and good faith of the council in refusing to accept surety bonds. Under his finding *686of facts and law, fie held that the council had authority to refuse surety bonds, and denied the writ on two grounds: (1) That the ordinance was valid, and precluded a retailer’s license on this application; and (2) that the council had not consented to accept a surety bond on either application. We saw no evidence that he was asked to compel action granting the prayer of the petition alone, or that he considered such question. The cause was brought here by certiorari, and the question is whether the trial court erred in his application of the law to the facts.
Were the case one of original jurisdiction in this court, we might have granted the relief now sought. See Hosier v. Township Board, 45 Mich. 340 (7 N. W. 897). Where, however, the case originates in the circuit court, the general rule in certiorari cases prevails, and we will review only questions raised below. Patterson v. Goodrich, 31 Mich. 225; Witherspoon v. Clegg, 42 Mich. 485 (4 N. W. 209). Doubtless the circuit court might have granted the writ, although not specifically asked to compel action on the petition separately; but if his attention was not apparently challenged to this, or any desire for such action expressed, we would assume that he did not consider it, but disposed of the matter upon the bond, as his opinion shows:
“ The court has some doubt as to the right and power of the village to accept the bond of the relator to engage in the wholesale liquor business under the authorities cited, but does not rest its determination upon that point alone, but rather upon the fact that the village council has not consented to accept a surety company’s bond in preference to a personal bond, and that they are the sole arbiters of that decisive question.”
While we declined to reverse his order, our opinion shows that we intimated that a wholesale liquor license might issue. Had the council afterward been asked to grant a license separately upon the same, or, if necessary, upon a new application, it is reasonable to suppose that it might have received favorable and speedy action. • An ex-*687animation of the record shows, however, that one of the issues of the respondents raised this question, and a certificate of the circuit judge recently filed shows that it was a controverted question, though not specifically disposed of by him. We are of the opinion that' the relator was entitled to such relief, and therefore modify the former opinion in this respect.
The writ will issue as prayed as to the granting of the application for a wholesale license, subject to the provisions of law in relation to the required bond.